IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

PERCIVAL CHARLES FERRIS,                 NOT FINAL UNTIL TIME EXPIRES TO
JR.,                                     FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D15-1510
v.

STATE OF FLORIDA, et al.,

     Respondent.
___________________________/

Opinion filed May 7, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Percival Charles Ferris, Jr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

      Petitioner is warned that any future filings which the court determines to be

successive or frivolous may result in the imposition of sanctions, including a bar to
further pro se filings and a referral to the appropriate institution for disciplinary

procedures pursuant to the rules of the Department of Corrections as provided in

section 944.279, Florida Statutes. See Fla. R. App. P. 9.410.

WOLF, THOMAS, and OSTERHAUS, JJ., CONCUR.




                                         2